Case: 10-41186     Document: 00511628289         Page: 1     Date Filed: 10/11/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         October 11, 2011
                                     No. 10-41186
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

FERNANDO R. PERDOMO-TAVERA,

                                                  Defendant-Appellant


                   Appeals from the United States District Court
                        for the Southern District of Texas
                             USDC No. 2:10-CR-533-1


Before KING, JOLLY, and GRAVES, Circuit Judges.
PER CURIAM:*
        Pursuant to a plea agreement, Fernando R. Perdomo-Tavera (Perdomo)
pleaded guilty to a one-count indictment charging him with illegal reentry. See
8 U.S.C. § 1386. The district court sentenced him at the bottom of the advisory
guidelines range to 41 months of imprisonment.
        Perdomo argues that his trial counsel, Pedro Garcia, was ineffective for
failing to advise him that his guidelines range would be sharply increased as a
result of his prior attempted murder conviction and for utterly failing to

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 10-41186   Document: 00511628289      Page: 2   Date Filed: 10/11/2011

                                  No. 10-41186

advocate for a sentence below the applicable guidelines range. The record has
not been sufficiently developed to allow consideration of Perdomo’s claims of
ineffective assistance of trial counsel, and Perdomo has not shown that this court
should make an exception to the general rule that claims of ineffective assistance
of counsel cannot be resolved on direct appeal. See United States v. Cantwell,
470 F.3d 1087, 1091 (2006). A postconviction motion pursuant to 28 U.S.C.
§ 2255 is the appropriate vehicle for Perdomo’s claim that trial counsel was
ineffective. Massaro v. United States, 538 U.S. 500, 504-06 (2003).
      AFFIRMED.




                                        2